 In the Matter Of JOHNSON-STEPHENS & SHINKLE SHOE CO.andBOOT &SHOE WORKERS UNION, AFLCase No. ]4-C-779.-Decided December 30, 1943DECISIONANDORDEROn September 17, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged,in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.Pur-suant to notice duly served upon all parties, a hearing for the purposeof oral argument was held before the Board in Washington, D. C., onNovember 9,1943, in which the respondent and the Union participated.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings,conclusions, andrecommendations of the Trial Examiner with the exceptions andqualifications hereinafter set forth.1.The TrialExaminerfound that in the courseof anaddress to theemployees of the Vandalia plant in June 1941, President Stephens"threatened to close the plant, if labor trouble developed there."Wedo not agree with this finding.The speech was admittedly madeprior to the commencement of the organizational activities of theUnion at the plant and hence could not have been made with refer-ence to any union activities.The speech was a conciliatory one, fol-lowing immediately after -the settlement of grievances which hadcaused a sit-down strike; it included an announcement of a 10-percentwage increase to all employees. It seems most unlikely that a threatto close the plant would have been included in a speech made underthese circumstances.Moreover, a number of the Board's witnesses,including employees Pryor, Perry, Hunter, and Bauman, while testi-fying that a reference to labor trouble was made in the speech, did54 N L. R. B, No. 27.189 190DECISIONSOF NATIONALLABOR RELATIONS BOARDnot testify that any threats to close the plant were uttered.Boardwitness Lola Bruce qualified her original testimony that Stephensmade the threat to close the plant, by stating that she"could be mis-taken."One of the Board's witnesses who did testify to hearing thethreat,Pummill, presidentof theOrganizing Committee,attributeda further statement to President Stephenswhich,in view of otherevidence could hardlyhavebeen made by Stephens-a fact whichtends to discredit Pummill's version of the speech.According toPummill, Stephens told the employees that "he moved out to thisplant to get away from labor trouble andif theyhad labor trouble outtheretheywould move the plant away from there."The uncon-tradicted testimony of Stephens discloses that the respondent estab-lished the plant at Vandalia in 1924 in the course of a regularexpansion of 'a growing and successful business, thatit did not closeany of its other plants and move its machineryto Vandalia,and thatthe respondenthad had nounion troublewhen theVandalia plantwas established.On this state of the record we are not convincedthatStephens made a threat to close the plant in the course of hisspeech.2.We do not concur in the Trial Examiner's conclusion that,Evanswas laid off because of her union activity and that Cripe, who at thetime of the lay-off was not a member of the Union,was laid off "tocover up the real reason for Evans'lay-off"and "to make it appearthat Evans was not laid off for union activity."Whilethe lay-offof two old employees,who had goodrecords, for failure to report on aSaturday appears to be rather harsh punishment,the choice of thepunishment is a prerogative of the employer and such harshness doesnot of itself establish a discriminatory motive.The evidence leadsus to conclude that the lay-off was the result of Foreman Carlin'sconclusion that Evans and Cripe had deliberately flouted his own andFloorlady Snow's authorityby takingSaturday off without a goodexcuse and despite Snow's denial of their request for time off,ratherthan because of Evans' union activity.WhenCarlin discovered thatEvans and Cripe were absent and asked Floorlady Snow the reason,Snow told him that she did notknow why theywere absent as she hadtold them to be there.'It appears that the particular operation wasalready undermanned and that Evans'and Cripe's absence wouldaggravate the situation and interferewithproduction in other opera-tions by creating a bottleneck.Carlindirected Snow to send EvansIEvans admitted that, in reply to her request to take Saturday off, Floorlady Snow toldher that "she would like for me to come in to work, for they had a lot of work and sheneeded me."Snow testifiedthat, afterthis conversation her understanding was that Evanswas coming.Cripe testified that she simply "hollered" to Snow across the conveyer that"she might not be in tomorrow for work" and that Snow might not have heard her. Snowtestified that Cripe did not ask her for permission, although Cripe might have done so andshe might not have heard Cripe because of the noise. JOHNSON-STEPHENS & SHINKLE SHOE CO.191and Cripe to him when they came in. Carlin testified that whenEvans cameto see him on Monday, she told him that she had notappeared for work on Saturday because she went to St. Louis with herhusband, and that she "had told Sis (Snow) that she didn't thinkshe would (come in), but she didn't give no reason why she wasn'tgoing to bein."Evanstestified that after Foreman Carlin asked"why she wasn't there Saturday," he charged that she"deliberatelylaid off from work and did not tell them about it."Carlinalso testi-fied that he did not think Evans had a reasonable excuse and that hetherefore did not consider the lay-off harsh.Foreman Carlin hadmet Cripe and her husband in the downtown section of Vandalia onSaturday evening and concluded that she too did not have a "reason-able excuse" for staying away from work.Both Evans and Cripe testified that in their experience with therespondent no employee was either laid off or dischargedfor failureto work on Saturday.Carlin testified, however, that he had laid off"quite a few employees" for failure to report to work, and cited theand a"sample girl."Evans further testified thather sister who was absent from work on the same Saturday because shewas unable to get a ride down to the plant, wasnot penalized,and thatanother employee, James McDowell, who failed to report for work onMonday and thereby forced five other employees on his team to stoptheir work, was also neither laid off nor discharged.The record doesnot disclose the precisecircumstancesunder whichthe absences ofthese two employees occurred, nor does it establish that there was notreasonable excuse for them.Evans' sister was supervised by anotherforelady and McDowell was employed in a different department, and itdoes not appear that Foreman Carlinwas awareof their absences.In any event, both Evans' sister and McDowell wereunion members, sothat any disparity, in the handling of Evans' case as compared withtheirs cannot be attributed to discriminatory treatmentas betweennon-union and union members'Moreover, Evans' union activities do notappearto be so conspicuousas tojustifyan inferencethat respondent had knowledge of such activ-ities.Evans joined the Union in the latter part of February 1943,attendeda few meetingsand talked to fourgirlsduring noon hourabout signing up with the Union, one of whom later joined the Union.Admittedly, she never wore a union button, nor did she ever discuss2We do not agree with the Trial Examiner's conclusions with respect to the case ofGoldie Marks,a non-union employee who did not appear for work on the same Saturday,but who was not laid off.Marks worked on an operation which followed that of Evansand Cripe, and her case is distinguishable from Evans in that the conversation betweenSnow and Marks might reasonably be considered as having terminated in tacit permissionforMarks to stay off,or at least in a misunderstanding.Particularly in the light of thefact that Evans' sister and McDowell,both union employees,were absent,without penalty,we do not think that the Marks' case properly supports an inference that there was dis-parity of treatment as between non-union and union employees. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union with supervisory employees.Carlin denied that he knewof Evans' union membership and activities,which, in view of the factthat he supervised about 400 employees in his department,does notseem incredible.In inferring such knowledge,the Trial Examinerrelied principally upon a.statement which he found Carlin made toDwight Cripe in explaining Evans' lay off,-thatEvans "talks toomuch."Carlin expressly denied this statement.Assuming that Car-lin did make such a statement,we do not think it necessarily followsthat, as-the Trial Examiner found, "the subject matter of Evans' talkof which Carlin complained must have been the Union as there isno evidence of other things of which she talked."Even if it be as-sumed that the respondent knew of Evans'membership and activities,there appears to be no reason why the respondent should have singledEvans out df a large union membership for discriminatory treatmentwhen there were other employees who were much more prominent inthe union movement.For the foregoing reasons,we find that Evans and Cripe were notdiscriminatorily laid offand that by laying themoff respondent did notengage in unfair labor practices within the meaning of Section 8 (3)of the Act.3.The Trial Examiner found that"du ing an organizational driveof the Union,without showing the necessity therefor,it (the respond-ent) has enforced more rigid rules concerning the movements andtalking of its 'employees than it had formerly done."Respondentconcedes that it imposed restrictions upon the movements of em-ployees between departments and upon employees congregating andspeech-making in the plant.It contends that such restrictions werenecessary in order to prevent troubles and fights among the employeesand to'maintain discipline and to prevent loss of production duringthe union campaign.Particularly in view of evidence showing asubstantial increase in visiting and congregating among the employeesduring the organization drive, as well as a background of labor dis-putes whichincludedsit-down strikes and a breakdown of disciplineprior to the organizational drive, we are not prepared to find that thepromulgation of such restrictions was unreasonable or discriminato-rily motivated.3Indeed, a restriction upon visiting between the de-fense workers and shoe workers on the fourth floor during lunchhours was not unreasonable since the defense workers and shoe workersworked in different parts of the floor and had different lunch hours.Visiting between them would interfere with their respective opera-tions.In the application of the restriction to employees Merrimanand Bruce,contrary to the finding of the Trial Examiner,we believethat the evidence permits an inference that these employees were vis-sCf.Matter of Peyton Packing Company,Inc,49 N. L.R. B. 776. JOHNSON-STEPHENS & SHINKLE SHOE CO.193sting in the part of the floor occupied by the defense workers when theywere ordered back to their machines.We find, however, that in certainother instances in its application of the restrictions upon employees'conduct, the respondent went beyond the scope of permissible andreasonable regulation of such conduct and interposed unreasonable im-pediments to self-organization of its employees.Thus, ForemanHourigan told Dubiel that solicitation of union membership was notpermissible unless it was done outside the plant, and further toldRine that he must be 70 feet from the plant before he could sign upanyone.Foreman Carlin similarly ordered Perry not to talk aboutthe Union in the plant.These restrictions against personal solicita-tion on company property were not limited to working hours andtherefore were unreasonable in the absence of evidence that specialcircumstances required such a rule to maintain production ordiscipline.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National LaborRelationsAct, the National Labor RelationsBoard hereby orders that the respondent, Johnson-Stephens & ShinkleShoe Co., Vandalia, Illinois, and its officers, agents, successors, andassigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, orcoercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take -the following affirmative action which the Board findswill effectuatethe policies of the Act :(a)Post immediately in conspicuous places in its place of businessin Vandalia, Illinois, and maintain for a period of at least sixty (60)consecutive days from the date of posting notices to its employeesstating that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraph 1 of this Order;(b)Notify theRegionalDirector for the FourteenthRegion inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.-AND ITIS FURTHER ORDEREDthat the complaint, insofar as it allegesthat the respondent discriminated against Howard Shackelford, Nor=man Ellsworth, Frances Evans, and Thelma Cripe, within the mean-ing of Section 8 (3) of the Act, be, and it hereby is, dismissed.*Matter of Peyton Packing Company, supra.567000-44-vol. 54-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Ryburn L. Hackler,for the Board.Mr. Ethan A. H. Shepley,of St. Louis, Mo., for the respondent.Mr. Frank Kappel,of St. Louis, Mo. andMr. J. W. McGonigal,ofMountVernon, Ill., for the Union.STATEMENT OF THE CASEUpon a second amended charge filed on August 11, 1943, by Boot & ShoeWorkers Union, AFL, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the FourteenthRegion (St. Louis, Missouri), issued its complaint dated August 11, 1943,againstJohnson-Stephens & Shinkle Shoe Co., herein called the respondent,allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, accompanied by noticesof hearing thereon,were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaintalleged,in substance,that the respondent: (1) since on or about March 1, 1943, interfered with, re-strained, and coerced its employees at its Vandalia, Illinois, plantby (a) urging,warning, and threatening its employees against theirjoining, remaining mem-bers of,or assistingthe Union or any other labor organization, (b)makingderogatory statementsconcerningthe Union and its leadershipand questioningemployeesconcerningtheir union activitiesand affiliations;and (2)dischargedthe followingnamedemployees at its Vandalia plant on orabout the datesset opposite their names and thereafter refused to reinstatethem becausethey joined andassistedthe Unionand engaged in concerted activities withother employees for the purpose of collectivebargainingand othermutual aidand protection :Howard Shackelford, March 25, 1943Norman Ellsworth, March 26, 1943Frances Evans, April 3, 1943.At the hearing, the Board moved to amend the complaint to includethe nameof Velma Cripe as a dischargee on or about April 3, 1943. Thismotion wasgranted without objection.In its answer dated August 17, 1943, the respondent admittedthe allegationsof the complaint as to the nature of its business, but denied that it had engagedin any unfair labor practice.Pursuant to notice, a hearing was held from August 23 through August 25,1943, before the undersigned, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the respondent were represented by counseland the Union by organizers and participated in the hearing.All parties wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the close of the hearing,the respondent made a motion to dismiss the complaint. This motion was denied.The Board moved to conform the pleadings to the proof.This motion wasgranted without objectionThe parties, upon request of the undersigned, argued JOHNSON-STEPHENS & SHINKLE SHOE CO.195orally before him.They were also given an opportunity to file briefs with him,but no briefs were filed.Uponthe record thus made and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Missouri corporation having its principal office and placeof business at St. Louis, Missouri. It is engaged at its Vandalia plant in themanufacture, sale, and distribution of women's novelty shoes for civilian useand of leggins and holders for pick mattocks for the armed services of theUnited States.During the past year the respondent purchased materials worthmore than $500,000 for use in its Vandalia plant.Approximately 100 percentof these materials came from States other than the State of Illinois.Duringthe same period the respondent manufactured products at its Vandalia plant ^worth more than $500,000.Approximately 100 percent of these products wasshipped to places outside of the State of Illinois.II.THE ORGANIZATION INVOLVEDBoot & Shoe Workers Union is a labor organization affiliated with the AmericanFederation of Labor and admits to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; organizational effortsIn June 1941, there was a work stoppage in the Vandalia plant of the respond-ent.As a result, the respondent's president, Howard V. Stephens, visited theplant.While he was there he addressed his employees.Among other things,he testified that he told them that for about 16 years the respondent had had"a happy family" in Vandalia; that he thought that they were making a'fineproduct, and that to continue "that quality of product and that happy familyitwas necessary for the employees as well as the management to be satisfiedand to work in complete harmony."He also threatened to close the plant, iflabor trouble developed there.'During the latter part of August 1941, the Union began to organize the Vandallaplant; but this effort ended within 2 months, as the Union could only get a fewemployees to sign application cards.The Union next commenced organizingthe plant in February 1943 and held its first meeting in the middle of that month.Itwas still carrying on its campaign at the time of the hearing.In the latter part of February 1943, Bessie Merriman, an employee in therespondent's fitting room, during her lunch hour, was in a part of the room inwhich she did not work.Walter Kline Carlin, her foreman,' told her to go backi This finding is based upon the testimonyof LolaBruce,Frank Dublel, Joseph Pummill,and Ivan Rine,employees of the respondent.All of them appeared to be reliable wit-nesses, werepresent at the June 1941 meeting, and, under an order excluding witnesses, didnot hear testimony of others before testifying.Rine also testified that Foreman AlbertHourigan, who was conceded by the respondent to represent management, in March 1943,spoke to Rine of Stephens' remark about closing the plant if there was labor ti ouble andsaid, "He is a man ofhis word,and be willdo that very thing."Though Stephens andHourigan denied that they made the statements attributed to them, the undersigned creditsthe Board's witnesses.2 The respondent conceded that all foremen, including Carlin,- could hire and discharge,were supervisory employees, and represented management. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDto her machine. She was wearing a union button at the time. In the 14 yearsthat she had worked at the Vandalia plant she had never been ordered to stayby her machine, but had moved freely from department to department at noon.At about the same time, Lola Bruce, another employee in the fitting room, wasgiven a similar order by Carlin. She had, during her noon hour, for 10 or 15minutes, been visiting a friend who had been sick. Bruce's previous experienceof about 14 years had also been that an employee could visit another employeeduring the lunch hour.The excuse given by Carlin for these orders was thatshoe workers were interrupting those engaged in defense work, whose lunchhour was different from that of other employees.However, no evidence wasoffered that Merriman and Bruce were visiting defense workers when they wereordered back to their machines.At about this time, John Frank Senik, Superintendent of the Vandaha plant,instructed the foremen not to permit employees to go from department todepartment, even when the employees in different departments were not working,and he also told them not to permit groups to gather nor to allow speeches to bemade in the plant.He testified that he issued these orders because he thoughtthat, in the absence of such orders, there might be "trouble" during theorganiz-ing campaign.He conceded that, up to that time, there had never been anyphysical violence in the plant.By way of enforcement of the rulesagainst makingspeeches, Senik told Merri-man that he had heard that she was to make a talk in the factory and that sheshould not do so.Also, at approximatelythis sametime, the undenied evidenceis that Carlin told Freeda Perry, an employee in the fitting room, not to talk-about the Union in the plant.'During the first part of March, 1943, Albert Hourigan, foreman in the cuttingdepartment,' told Orville Pryor, an employee in that department, that the Union"wasn't worth a damn" and that the Union was "just a bunch of dirty crooks".About thissame time,he told Ivan Rine that unions were "just ready to takeoff a man and never give anything" and that they were "a bunch of rats."Also, about the first of March,Hourigantold Kenneth Smith, an employee inthe cutting room, that the Union would not do "any good," since the Unionscale ina town the size of Vandalia would be 70 cents per hour and that Smithwould not be satisfied to work for such awage, ashe was already making morethan that.He likewise told Denver Hunter, another employee in the cutting room,that, if the Union "came in," it would help no one to make more money. Healso advisedPryor and Rine that, if theplant was unionized,wages would bedown to 70 cents per hour. In March,Hourigantold Hunter that, if the Union"got in," the employees could not go downstairs when they desired to get candyor similar things and that there would be no candy girl going around throughthe plant.About the first of March, Houriganasked Rineifhe liad joined the Unionand Rine saidhe had not.Hourigantold Rine that he did not think the Unionwould help him, and said that he did not understand why Rine should want tojoin it.On another occasion, Hourigan remarked to Rine that he had on a "prettynice button" (referring to a Union button) and added, "Well,I am afraiditwon'tdo you any good." During March, he also asked Hunter what he meant "bysigningup with the Union" and said that doing that would not, get Hunter "any8This finding is based on the testimony of Perry, who appeared to be a credible witness.Though Carlin denied that he made this statement, from his observation of the witnessesand on all of the record the undersigned credits Perry.4See footnote 2,supra,concerning the authority of foremen 'JOHNSON-STEPHENS & SHINKLE SHOE CO.197place".`During March, Charles Low, foreman of the lasting room, asked LeeRush, who worked under him, in what way Rush thought the Union "wouldhelp " BRush was wearing a Union button when Low spoke to him.The undenied testimony of Beryl Milton was that, about 2 months after heremployment by the respondent in December 1942, William Hull, assistant foremantoHourigan,7 inquired of herif site hadbeen asked to join the Union.Upon re-ceiving a reply in the negative, he told her that the Union was "all right," butthat, if he were in her place, he did not believe that he would join the Union.He said,further, that, for one who had worked for the respondent no longer thanshe had, he did not think that the Union would do her any good.About the middle of March, 1943, Don Dewald, who was assistant foremanin the respondent's defense department, went up to Eldon Bruce, took hold ofhis Union button, and said, "Look here at Junior (referring to Bruce), he iswearing one of these, too."Approximately a week later, while Bruce and NormanEllsworth, another employee in the defense department, were talking to one ofthe women workers about signing a Union application card, Dewald came tothem and inquired of Ellsworth, "Norman, do you belong to that too?"Ellsworthreplied that he did.Thereupon, Dewald told them that defense workers couldnot belong to the same Union as the other employees of the respondent.About the first of March, Hourigan told Frank Dubiel, who worked underhim, that he had heard that Dubiel, Pryor, and Bill Cary were "running aroundand trying to push the union up," s and asked him if this was correct.Dubielreplied that it was not so, and asked who had given Hourigan his information.Hourigan replied that lie would be a "doggone fool" to tell Dubiel.At approxi-mately thesametime, Rine, during a lull in his work, asked an employee to signone of the Union's authorization cards.When he returned to the board at whichhe worked, Hourigan told him that he had no right to ask anyone to join theUnion or to get anyone to sign an authorization card unless this was done out-side of the factory.When Rine told Hourigan that he thought this couldbe done if it was not a hindrance to work, Hourigan replied, "You must beseventy feet from the factory before you sign up anyone."Hourigan testifiedthat he did not tell employees this, but that he told them that he had heard thatthis was-the law.The undersigned credits Rine.In March, 1943, Genevieve Snyder, a cutter, asked Hourigan to assist her inthe cutting of some material.During their conversation, which was overheardby Dubiel, reference was made to the improper way in which Carl Freema1n, an-other cutter who had joined the Union and who wore his union button to work,had cut material for the same type of shoe.Hourigan said to Snyder, "Somedamned day some of those fellows joining the Union are going to work them-selves out of a job."'At about the same time, Lillie P. Snow, a floorlady in the6 These findings are based upon the testimony of Hunter, Pryor, Rine, and Smith, all ofwhom appeared to be credible witnesses and none of whom were in the hearing room beforethey testified.The direct testimony of Hourigan, who denied having made some of thesestatements and did not recall having made others, was unrealistic in that much of it con-sisted of an almost unbroken succession of denials of statements and conduct attributedto himThe undersigned credits the Board's witnesses6Low denied that-he ever talked about the Union to RushRush appeared to be a cred-ible witness, and, from his observation of the witnesses and on all of the record, the under-signed credits Rush, on whose testimony this finding is based.7The respondent conceded that assistant foremen could recommend the hiring and dis-charging of employees, could criticize their work, and were supervisory employees repre-senting management8This finding is based on the testimony of Dubiel.Though Hourigan denied that hemade this statement, the undersigned credits Dubiel.9 This finding is based on the testimony of Dubiel. Though Hourigan denied that hemade this statement, the undersigned credits Dubiel. 198DECISIONS OF NATIONALLABOR RELATIONS BOARDfitting room,l0 told Mary Baumann, an employee in the fitting room, that thosewho were wearing their badges would be laid off."Though the respondent finally posted a notice in its Vandalia plant statingthat its attitude in regard to unions was one of complete neutrality,this wasnot done until April 23, 1943, after the facts stated above under III A. had alloccurred.-The undersigned has found that the respondent has threatened to shut downitsVandalia plant if it had labor trouble there ; that, during an organizationaldrive of the Union, without showing the necessity therefor, it has enforced morerigid rules concerning the movements and talking of its employees than it hadformerly done; that it has told employees that they could not carry on Unionactivities in the plant, without limiting that bar to their working hours ; thatithas spoken disparagingly of the Union to its employees ; that it told employeesthat the Union would do them no good-and that wages would be lower andprivileges would be lost if the plant was unionized;that it has warned an em-ployee against joining the Union; that it has inquired of employees concerningtheir Union membership and organizational activities,and has prophesied that'Union members would be laid off or discharged.It, Is further found that bythese acts the respondent has interfered with,restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act and thatits posting of a belated neutrality notice had no effect on this finding..B. Discriminationwithrespect to hire and'tenure of employment1.The alleged discriminatory discharge of ShackelfordShackelford was employed by the respondent the first part of February 1943,and left its employ about March 25, 1943. The day after he began workingfor the respondent,' he was solicited by Roman Newarth, an employee of therespondent,to sign a Union application card and he did so.His only Unionactivity thereafter consisted of wearing a union button and of expressing hisopinions to fellow employees concerning Union matters.The respondent knewthat Shackelford had signed the card the day after beginning work and that he,among many other employees,wore union buttons, but there is no evidence thatitknew of his talks with other employees. The respondent was informed ofthe signing of the card by Edward Charles Williams, one of its employees and awitness for the Board.When Williams told Low that Shackelford was a brick-layer and that it would be hard for him later to get a job in thatccapacty if, whilehe belonged to the bricklayer's union, he refused to sign the Union's card, Lowsaid, "If I had been in his shoes I would have signed it."During the few weeks which Shackelford was employed by the respondent, hewas tried on three jobs, the last one of which was hammering shoe shanks.The day before Shackelford left the respondent's employ, he and Newarth weredischarged because Newarth, at Shackelford's request, clocked out for him sometime after Shackelford had left the plant for lunch. In doing this, it was madeto appear on Shackelford's time card that he had worked longer than he had.Though he was doing piece work, this would result in greater pay for him, ifit gave him more overtime than he would otherwise have.As a result of these30The respondent conceded that Snow had authority to recommend the hiring and dis-charging-of employees and that she was a supervisor and represented management.13This finding is based on the testimony of Baumann.Though Snow denied that shemade this statement,Baumann was a reluctant Board'switness and the undersigned findsthat testimony given by her which was adverse to the respondent was given solely forhonesty's sake and should be accepted as true. The undersigned credits Baumann. JOHNSON-STEPHENS & SHINGLE SHOE CO.199discharges, there was a work stoppage in the lasting room in which these menhad worked, and they were ordered back to work that afternoon.Foreman Low had previously complained to Shackelford of the manner inwhich he hammered shanks, and, the morning after Shackelford's discharge andreinstatement, Low again reprimanded him on the way in which he performedthis operation and told him to hammer as instructed'However, Shackelfordrefused to hammer as told, because, he claimed, it cut down his production a third.Senik and Low noticed that Shackelford still was not doing as he had beenordered.Shackelford testified that about 3 o'clock that afternoon Low againtold Shackelford how to hold shoes when hammering them. In reply, he toldLow that he wanted a dollar's worth of work for 30 cents. Low then told, himthat be should either hammer the shoes as he was instructed to do or that heshould not touch them. Thereupon, Shackelford left his work.He testified,further, that he went to see Joe Pummill, the Union representative at the plant;that he and Pummill saw Low that afternoon ; and that, when Pummill askedLow if Shackelford was "fired," Low said that he was not fired but that Lowhad nothing for him to do. Thereupon, according to Shackelford, Pummill toldhim, that, if he was not discharged, he should go back to work. Low then toldhim that, if he could not hammer shoes as he was told, he should not touch themand added that it would. have to be Shackelford or Newarth. Pummill cor-roborated Shackelford's testimonyas far asitwent, except as to the time of thisconversation, which he said took place thenext morning.He testified, further,that, when Low said that there had to be a choicemadebetween Shackelfordand Newarth, he also said that Newarth had been with the respondent longerthan Shackelford.The undersigned was very favorably impressed with Pummilland credits his version of Low's statement and his testimonyas to the timewhen this conference occurred.Low testified that, after telling Shackelford how to hammer, Shackelfordjerked off his apron, threw it down, said, "If I cannot hammer my method Iwill quit," and walked away.He also testified that, later that afternoon,Shackelford returned to the lasting room and asked Low if he didn't like-, himbecause he was wearing a Union button.When Low told Shackelford that thatmade no difference to him, Shackelford said he could prove the contrary bybringing an employee to see Low.He went in search of the employee but hesoon returned, told Low that he could not find him, and left for the day. Thenext morning, according to Low, Shackelford again tried to get this employee totalkwith Low. This time Shackelford found the employee, Edward CharlesWilliams, but the latter refused to see Low.The testimony of Low was thatShackelfordand Pummillthen came to see him.As already stated, the creditedtestimony of Pummill was in accord with that of Low as to the time when thisconference occurred.Low also testified that Shackelford had made no attemptto go to work that morning and that, by the time Pummill and Shackelfordvisited him,Low had replaced Shackelford with Newarth. Though Shackelfordtestified that he had not been replaced by Newarth prior to the holding of themeeting between Low, Pummill, and himself, his testimony; as previously stated,was that this conference occurred on the afternoon of the day on which he leftthe respondent's employ and not on the followingmorning,as hasbeen foundby the undersigned to be the fact.Low did not claim that he had made the12Though, during his testimony, Shackelford stated that Low had never complained ofhis hammering except on the day that Shackelford left the respondent's employ, at anotherpoint in his testimony,in answer to very clear questions,lie stated that Low had spokento him "not over five times about the way in which he should hammer, and that he per-sisted in hammeringhis own way right up to the end." Shackelford was only spoken totwice concerning his hammering on the day he left the respondent's employ. `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARDreplacement on the afternoon that Shackelford stopped work.Low's statementis intelligible only if Newarth had taken Shackelford's place as testified to byLow, and the undersigned finds that that had occurred.The undersigned finds, further, that Shackelford, rather than to follow theinstructions of his foreman,quit his job.According to his own testimony,Shackelford was told to stop work only if he would not obey orders.He ad-mitted further that he did stop work and there is no evidence that he offeredthereafter to return to work.But, even if the respondent's contention thatShackelford quit were unreasonable, the facts clearly show that, if Shackelfordwas discharged,his dismissal was reasonably, based on his refusal to followinstructions.The evidence shows that Shackelford insisted on hammeringshoes the way he wished to. This was ample ground for his discharge.More-over, it is not shown that Shackelford's Union activity played any part in thetermination of his employment by the respondent.The statement of Low to Pummill and Shackelford that it would have to beNewarth or Shackelford has no tendency to prove that Shackelford was dis-charged for Union activity.Low was not saying that he had to discharge oneof two Union members who had, 2 days before, been the objects of concertedactivity in the form of a work stoppage. Shackelford had not reported forwork after he had stopped working and Low had replaced him with Newarth.Low was merely saying that there must be a choice between these men forShackelford's old job, and,as Pummill testified,Low thoughtthat, as betweenthe two men, both of whom belonged to the Union, he should choose Newarth,since Newarth had been with the respondent longer than Shackelford.2.The alleged discriminatory discharge of EllsworthFor some time prior to his discharge, Norman Ellsworth had been employedon war work in the respondent's Vandalia plant. It was known to, the respond-ent that he belonged to,and was soliciting for, the UnionThe undenied testi-mony of Eldon Bruce, an employee in the respondent's defense department, wasthat one day Bruce and Ellsworth were trying to get another employee to signa Union application card.Foreman Dewald walked over to them and inquired,Both Bruce and Ellsworth wore Union buttons in the plant.About March 26, 1943, Ellsworth was working at a machine with two otheroperators.Eldon testified that they had no more back work than usual and"were cutting up and kidding with each other" when Dewald came by. Thesuggestion in Eldon's testimony is that Dewald joined in this "cutting up andkidding," but this is not clear.Eldon's complete testimony on the subsequentevents is as follows:Dewald walked past the table where Ellsworth was workingand said to him, "You better hurry up there,you are getting behind."Ellsworthreplied, "I am putting out all I can put out right now." Dewald walked tothe further end of Ellsworth's table, came back,and said to Ellsworth, "Youare fired for that."Again he walked the length of the table,returned and saidto Ellsworth,"I mean it. Get your slip and get out of here." The only otherevidence concerning this episode is the undenied testimony of Louise Smith, -another employee in the respondent's defense department.She heard none of theoriginal conversation between Ellsworth and Dewald,but, after-itwas concluded,-Ellsworth said to her,"I guess I told him off." Dewald had started to walkaway from Ellsworth when the latter spoke to Smith.Smith testified that shethought that Dewald could have heard what Ellsworth said to her.After Ells-worth spoke to Smith,Dewald came back and discharged him.Neither Dewaldnor Ellsworth testified.Prior to the hearing the former had left the employof the respondent and the latter could not be found at the time thereof. JOHNSON-STEPHENS & SHINKLE SHOE CO.201The undersigned finds that Ellsworth was not discriminatorily discharged, butthat he was dismissed for what he said to Ellsworth, all of which may not havebeen testified to, and for his boast to Smith. It was not shown that Ellsworth'sUnion activity was the cause of his discharge.On the other hand, although De-wald's action may have been hasty and ill-advised, there was some foundationfor it which was in no way connected with Ellsworth's Union activity.When thelatter informed Smith that he had "told off" his foreman, Dewald might well havebelieved that this would injure plant morale and lessen his authority over thosewhom he supervised. In such a situation, a foreman might reasonably believethat it was necessary to discharge the employee who, made such a statement toovercome, as far as possible, the unfavorable effect thereof upon his prestige andto help guard against the recurrence of a similar situation.3.The lay-offs of Evans and CripePrior to their lay-offs, Frances Evans had worked for the respondent for over6 years and Thelma Cripe had worked for it for about 18 years.Also, prior thereto, Evans signed a Union authorization card, attended Unionmeetings, and, during the noon hour, while they were at their machines, solicitedfouremployeesto sign Union cards. In one instance, she was successful.Gripedid.not,sign a Union card-nor engagein.any Union activity before she -was laid off.On Friday afternoon, April 2, 1943, Evans told Snow, her floorlady'13 that herhusband was going to St. Louis on Saturday, April 3, and that, therefore, she hadno way of getting to work, and she asked permission to take Saturday off. Snowtold her that therewas alot of work to do and that Evans was needed the next day.On the same afternoon, according to Gripe's testimony, her sister having gottenword to leave to join the WAAC's, Gripe, without giving any reason therefor,told Snow that she might not be in the next (lay and Snow said nothing. On theother hand, Snow, on direct examination, testified that Gripe said nothing aftershe was told to report for work Saturday, but she admitted on cross-examinationthat Gripe might have asked to be off Saturday, as there was considerable noisein Snow's departmentat the time in question.Apparently, Snow had not heardGripe say anything aboutbeing off,sinceDwight Gripe, her husband, whowas also an employee of the respondent, testified that, when, on Monday, he toldSnow that his wife would not be in to work, as her sister had gotten word to jointheWAAC's, Snow replied that his wife should have let her know earlier ofher desire to lay off, as she knew that Snow would have "gladly let her off." 14NeitheryEvans nor Gripe came to work on SaturdayCarlin, noticed that theywere not at work and told Snow to send them to him on Monday.When Evansreturned to work Monday, Snow sent her to see Carlin.Without inquiring intoher version of her absence on Saturday, Carlin told Evans that she was laid off.This was the first tune that Evans had not come to work on Saturday whenrequested to do soSnow told Gripe that his wife was laid off.On April 2, Goldie Maiks,-a non-union employee, who worked on an operation -which followed that of Evans and Gripe, had also asked permission to takeSaturday off.She did not work, but she was notlaid off.Snow explained thatshe had given her permission not to work. Snow's testimony as to thisincidentwas, inpart, as follows."She [Marks] just said to me she said, `Sis,'Iwon't be to work tomorrow, I- am going to St. Louis.' I said, "Oh, no youaren't.'I thought she was kidding. She said, 'I am going to St. Louis with my11 It will berecalledthat it was Snow who told employee Baumann that those who werewearing buttons would be laid off.14Dwight Cripe appeared to be a particularly credible witness.Furthermore, he hadlost one handand he would scarcely wish to run the risk of losing his job by displeasingthe respondentby telling a false story.The undersigned credits him. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDhusband tomorrow night.' So I supposed that she wasjustkidding, you know,and when she didn't show up, why, I found out she was telling me the truth.But she did ask, I guess to go, so I couldn't lay her off when she asked like that."At another point in her testimony, Snow said that, when Marks told her that shewas goingto St. Louis, Snow informed her that theyhad a greatdeal of workwhich had to be gotten out. The undersigned finds thatSnow did not giveMarks permission to lay off Saturday.A few days later, Cripe asked Carlin. "Why did you lay my wife off? Do youhave anything against her?"He replied, "No. I haven't a thing against her,she is a good worker."When Cripe asked Carlin whether he was going to takehis wife back to work, Carlin said, "Between you and me, I did not intend tofire her.I am going to call her back solve day . . . I could not lay one of thegirls offwithout laying them both off, and one of the girls talks toomuch."Heexplained that that one wasEvans."The facts show that the true reason for the discharge of Evans was not the factthat she did not gb to work on Saturday but that she talked too much. This wasshown primarily by Carlin's statement to Cripe when he asked Carlin if he wasgoing to take his wife back to work.This conclusion is further supported by thefact that Marks, a lion-union employee, was not laid off, though she did not gotowork Saturday, April 3, after she was told that she was not to lay off thatday.It is also significant that Evans had been with the respondentmany yearsand had never before failed to work on Saturday when asked to do so. Thesubject matter of Evans' talk of which Carlin complained must have been theUnion, as there is no evidence of other things of which she talked.The under-signed finds that Evans was discriminatorily laid off.Though Cripe was not laid off because of her Union activity, she was laid off tocover up the real reason for Evans lay-off. If she were not laid off for failure toappear for work on Saturday and Evans, who worked at the same job as she did,was laid off for not coming to work, the difference in treatment between a Unionand a non-union employee would be noticeable.On the other hand,itwas notso essential to lay off Marks to cover up the real reason for Evans' lay-off as it wasto lay off Cripe, since Marks was working on a different job than they were.Theundersigned finds that Cripe's lay-off was linked with that of Evans to make it ap-pear that Evans was not laid off for Union activity and he, therefore, finds thatGripe's lay-off was cliscriminatory.18By thus discriminating in regard to thehire and tenure of employment of Evans and Cripe, the respondent discouragedmembership in the Union and interfered with, restrained,and coerced its em-ployees in the exercise, of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent ,set forth in Section III above, occurring inconnection with the operations of the respondent described in SectionI above,have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputesburdening and ob-structing commerce and the free flow of commerce.iV.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.I"Though Carlindenied thathe told Cripethat Evans talked too much and that he couldnot lay off one of these employees without laying off the other,the undersigned creditsCripe.16Matter ofAmerican RollingHillCompany, Middletown,OhioandSteelWorkers Or- JOHNSON-STEPHENS & SHINKLE SHOECO.203,It has been found that the respondent has engaged in a course of conductcalculated to restrain and coerce its employees in the exercise of the rightsguaranteed them in Section 7 of the Act. It will therefore be recommended thatthe respondent cease and desist from such actions.It has been found that the respondent discriminatorily laid off Frances Evansand Thelma Cripe. Each of these employees was later reemployed by the re-spondent in a different department than that in which she was employed at thetime she was laid off, each is satisfied with her new work and does not wish to bereinstated to her former position. It will therefore be recommended only thatthe respondent make Evans and Cripe whole for any loss of pay that they mayhave suffered by reason of their lay-offs by payment to each of them of a sumequal to the amount which she would normally have earned as wages from theday of her lay-off to the date of her reinstatement less her net earnings, if any,during such period"Having found that the respondent did not engage in unfair labor practicesby discharging Howard Shackelford and Norman Ellsworth, it will be recom-mended that the complaint be dismissed as to them.Upon the basis of the foregoing facts, and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.Boot & Shoe Workers Union, affiliated with the American Federation ofLabor, is a labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exer-cise of rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment ofFrances Evans and Thelma Cripe, thereby discouraging membership in Boot &Shoe Workers Union, AFL, the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5 In terminating the employment of Howard Shackelford and Norman Ells-worth the respondent has engaged in no unfair labor practice within the mean-ing of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent Johnson-Stephens & Shinkle Shoe Co.and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Boot & Shoe Workers Union, AFL, or inany other labor organization' of its employees, by in any manner discriminatingin regard to their hire and tenure of employment ;ganizing Committee Local No. 1865, affiliated with the Committee for Industrial Organiza-tion, Ashland, Kentucky,43 N. L R. B. 1020, 1154-115514 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in -connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the respondent'sdiscrimination against him and the consequent necessity of his seeking employment else-where.SeeMatter of, Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union,Local2590, 8 N. LR. B. 440.Monies received for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v.N. L. R. B.,311 U. S. 7. 204DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or coercing its em-ployees of the exercise of the right to self-organization, to form, join,or assistlabor organizations,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make Frances Evans and Thelma Cripe whole for any loss of pay theymay have suffered by reason of the respondent's discrimination against themby payment to each of them of a sum equal to that which she normally wouldhave earned as wages from the date of her lay-off to the date of her reinstatement,less her net earnings 18 during said period ;(b)Post immediately in conspicuous places in its place of business inVandalia, Illinois, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employes stating: (1) that therespondent will not engage in the conduct from which it is recommended thatit cease and desist in paragraph 1 (a) and (b) of these recommendations; (2)that the respondent will take the affirmative action set forth in paragraph 2 (a)of these recommendations, and that its, employees are free to remain or,becomemembers of the Boot & Shoe Workers Union, AFL, or any other labor organiza-tion, and that the respondent will not discriminate against any employeebecauseof membership or activity in that, or any other, labor organization ;(c)Notify the Regional Director for the Fourteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It is also recommended that, unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring it to take the actionaforesaid.It is also recommended that the complaint be dismissed insofar as it allegesthat the respondent has engaged in unfair labor practices by discharging HowardShackelford and Norman Ellsworth.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any,party may within fifteen.(15) days from date of the entry of,the, ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building, Washington,D. C, an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or proceed-ing (including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof.As further pro-vided in said Section 33, should any partydesirepermission to argue orallybefore the Board, request therefor mustbe made inwriting to the Board withinten (10) days after the date of the order transferring the case to the Board.CART. C.WHEATONTrialExaminerDated September 17, 194318 See footnote 17,supra.